Exhibit 10.2

 



REVOLVING CREDIT NOTE

August 1, 2018

Inland Real Estate Income Trust, Inc., a corporation organized under the laws of
the State of Maryland (the “Borrower”), promises to pay to the order of KeyBank
National Association (the “Lender”) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to Article II
of the Credit Agreement (as the same may be amended or modified, the
“Agreement”) hereinafter referred to, in immediately available funds at the main
office of KeyBank National Association in Cleveland, Ohio, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. The Borrower shall pay remaining
unpaid principal of and accrued and unpaid interest on the Revolving Credit
Loans in full on the Revolving Credit Termination Date or such earlier date as
may be required under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement, dated as of August 1,
2018 among the Borrower, KeyBank National Association individually and as
Administrative Agent, and the other Lenders named therein, to which Agreement,
as it may be amended from time to time, reference is hereby made for a statement
of the terms and conditions governing this Note, including the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive, in each
case to the extent set forth in, and otherwise in accordance with, Section 9.7
of the Agreement, reasonable and documented out-of-pocket attorneys’ fees and
expenses incurred by the Administrative Agent and the Lenders, taken as a whole,
in connection with the exercise of such remedies.

1 

 

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ Catherine L. Lynch   Name: Catherine L. Lynch   Title: CFO

 

2 

 

SCHEDULE OF REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF INLAND REAL ESTATE INCOME TRUST, INC.,

DATED AUGUST 1, 2018

 

 

Date  

Principal

Amount of Loan

 

Maturity of

Interest Period

 

Maturity

Principal

Amount Paid

  Unpaid Balance                                                                
                                           

 

 

 

3